By the Court :
The justices who heard this case are unanimously of'opinion that the steamer Florida cannot be condemned as lawful prize. It is admitted that she was captured within the jurisdiction of the government of Brazil, then a neutral and friendly power. The capture was-therefore illegal; and that government having demanded indemnity and restitution, and the authorities of the United States having acknowledged the wrong and made satisfactory reparation, that circumstance has concluded all rights of captors, and there the matter ought to rest.
The decree beíow must be reversed and the libel dismissed.